         Case 1:18-cr-00316-PAC Document 113 Filed 04/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
UNITED STATES OF AMERICA,
                                                              18 CR 316 (PAC)
       -against-
                                                              NOTICE OF MOTION
MATTHEW BRADY, et al.,

                              Defendants.
----------------------------------------------------------X

       PLEASE TAKE NOTICE that upon the accompanying memorandum and

supporting exhibits, defendant Matthew Brady hereby move this Court, before Hon.

Paul A. Crotty, for an order granting compassionate release per 18 U.S.C. § 3582 or

further relief as this Court may deem just and proper.

Dated:         New York, NY
               April 8, 2020

                                                     Respectfully submitted,

                                                           /S/
                                                    _____________________
                                                    Robert Caliendo, Esq.
                                                    810 Seventh Ave., Ste. 620
                                                    New York, NY 10019
                                                    (917) 689-0114
                                                    rc@caliendo-law.com

                                                     Attorney for Matthew Brady

TO: Hon. Paul A. Crotty
    Daniel Patrick Moynihan
    United States Courthouse
    500 Pearl St.
    New York, NY 10007-1312
 Case 1:18-cr-00316-PAC Document 113 Filed 04/08/20 Page 2 of 2



AUSA Daniel C. Richenthal
AUSA Tara M. LaMorte
AUSA Robert B. Sobelman
Southern District of New York
One Saint Andrew’s Plaza
New York, NY 10007


                                4/13/2020

                                While the exhaustion requirements can be waived,
                                Brady’s case does not merit a departure. His
                                conditions do not seem that serious and there is
                                nothing about the current conditions at Lexington
                                that justify such a departure. In these circumstances
                                a departure from the statutory scheme is not
                                merited. 18 U.S.C. § 3582(c)(1)(a).

                                SO ORDERED




                                   2
